DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-4 and 6-8 are pending in this application.

Claim Rejections - 35 USC § 103 Withdrawn
In the office action dated 5/31/22, the examiner rejected 1-8 under AIA  35 U.S.C. 103 as being unpatentable over Choi (KR20150130097) in view of Rutherford (CA2979343) and Beak (KR 20150064592).  In response the applicant has amended the claims and further narrowed down the claim scope.  The newly added elements – in combination with existing elements – overcome the prior art previously found and currently searched.  The claims now required that the consumer device to generate 
(1) a “consumer token”, which is define by the specification to (most common) be EMV payment token issued by the issuer. See specification, page 1, Line 19-24; and 
(2) a “cryptographic keys”, used to connect/authenticate the consumer identity, the consumer token, and the consumer device. 
While the method of using “cryptographic keys” to unlock/authenticate “digital token” is known, the claims contain the very narrow scope of having both the token and the keys generated by the same consumer device.   Also, the examiner would like to note that, in withdrawing the rejection, consideration is given the combination of these elements with the other/existing elements of the claims – i.e., the specific step of pausing the payment process, after the authentication step, for consumer payment selection input, before the transaction settlement process starts.  
The rejection is withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4 and 6-8 are directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claim 4.  Claim 1 recites the limitations of authenticating a transaction by checking against reference entity (such as a card issuer) and pausing a payment process to ask for user input for verification before continuing to settle the transaction.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Pausing the payment process and ask for customer input before continuing recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.    The “consumer token”, “mobile device”, and “cryptographic keys”, in claim 1; The “retail device”, “issuer device”, and “consumer device”, recited in claim 4; are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim 4 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:  a computer such as mobile device, retail device, issuer device, and consumer device; and data and information such as consumer token, cryptographic keys.  The computer hardware/software/information is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1 and 4 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1 and 4 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1 and 4 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  Dependent claim 6 discloses the additional element of “mobile phone or other portable computing device”, which is part of a computer system that is being used as a tool to perform the abstract idea.  Dependent claim 7 discloses the additional element of “a payment card reader”, which is a data gathering device recited at a high level, and is part of a computer system that is being used as a tool to perform the abstract idea.  Dependent claim 8 discloses the additional element of “a computing device”, which is part of a computer system that is being used as a tool to perform the abstract idea.  The other dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-4 and 6-8 are not patent-eligible.

	
Response to Arguments
Applicant's arguments filed 9/29/22 (other than those related to 35 U.S.C. § 103) have been fully considered but they are not persuasive. 
The applicant’s 35 USC 103 arguments are moot because the prior art rejections are withdrawn.   The examiner is withdrawing the prior art rejection because the amended claims contain new scope narrowing elements which, in combination with the existing elements, sufficiently narrow the claimed scope to overcome the existing prior art and additional art searched.  See Claim Rejections - 35 USC § 103 Withdrawn above.

In response to applicant's argument that: 
“35 U.S.C. § 101… independent claims 1 and 4 has now been amended… now recites the digital generation and storage of a consumer token on a mobile device… a set of cryptographic keys are generated for at least authenticating… query made to the consumer is for the selection of a particular payment option for the purchase… integrates a judicial exception into a practical application… with the clear practical application of providing a consumer with the ability to make payment choices and decisions while a transaction is taking place, in real time, by using a digital consumer token to replace traditional physical financial tokens,”
the examiner respectfully disagrees.   The applicant essentially added (positively stated) two new elements for use in the authentication process:  (1) the consumer token, and (2) cryptographic keys.  The step of pausing the transaction for user input was already there in the previous version of the claims.   While the elements are technical in nature, they are mentioned at a high level.  Both the token and the keys are disclosed as being generated, stored, and used.  There is no disclosure of how they are used in the authentication process.  In a sense, there are no technical advancement beyond the generic data generation, transmission, and processing.  
Regarding the pause in the process, this is a business procedure.  There is nothing in the claims or the specification to suggest that this is in anyway technical.  Thus, it is an abstract idea.  As stated in the prior office action: 
“The claims are directed the abstract idea of secured transaction processing with the steps of authenticating the transaction by checking against reference entity (such as a card issuer) and pausing a payment process to ask for user input for verification before continuing to settle the transaction.” 
“While there may be practical reasons and the claimed elements may achieve the goal of conducting secured transactions, these goals are accomplished by the business procedures listed in the claim claims – e.g. authenticating the transaction by checking against reference entity.  The claims lack technical innovation and utilizes only “generic computer” to carry out the business procedures.” and
“Again, the solution is not technical.  If the claims accomplished the stated goals, it is because of the business procedure listed – e.g. authenticating the transaction by checking against reference entity (such as a card issuer) and pausing a payment process to ask for user input for verification before continuing to settle the transaction.”

In response to applicant's argument that: 
“"significantly more"… In the presently claimed subject matter, there is a clear practical application of providing a consumer with the ability to make payment choices and decisions with a digital consumer token while a transaction is taking place, in real time, which provides a practical technical solution to the problem of financial transactions being "set", non-changeable and non-customizable once the financial transaction has begun, particularly due to their reliance on physical financial tokens,”
the examiner respectfully disagrees.  It seems that the question here is whether the use of “digital” token in place of “physical financial tokens” can overcome the Alice Court’s prohibition against patenting abstract ideas that lack genuine innovation beyond the use of “generic computers”.   It is not.  Again, while the “digital” token is  technical in nature, it is mentioned at a high level – i.e. the token is generated, stored, and used.  There is no disclosure of how it is technically used in the authentication process.  In a sense, there are no technical advancement beyond the generic data generation, transmission, and processing.  

In response to applicant's argument that: 
“well- understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present… based on prior art considerations alone, as represented by the present Final Office Action, is clearly neither routine nor conventional in the field of payment processing,”
the examiner respectfully disagrees.     The 35 USC 101 patent eligibility determination is not a prior art analysis.   And abstract ideas, no matter how new or unique, are not patentable.  For example, if the applicant were to create a new mathematical equation that has never been seen before, it would still not be patentable under 35 USC 101.

In response to applicant's argument that: 
“a finding of a specific limitation or combination of limitations that are well-understood, routine and/or considered to be conventional activities in the particular field should be supported by the Examiner,”
the examiner respectfully notes that the office action did not raise the issue of whether anything is “well-understood, routine or conventional”.   Rather, the examiner has determined that the claims’ technical elements amount to nothing more than “generic computers”, used in such a way that it does not integrate the abstract idea into a practical application.   

In response to applicant's argument that: 
“The addition of user choices by virtue of the usage of a digital consumer token during the transaction, in real time, is clearly an improvement in the field of electronic payment processing,”
the examiner respectfully disagrees.   As stated above and in the prior office action, this is nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK H GAW/Examiner, Art Unit 3698